USCA11 Case: 20-13800      Date Filed: 07/16/2021   Page: 1 of 2



                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-13800
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 8:20-cr-00118-MSS-CPT-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus


JAMES ALEXANDER,
a.k.a. James Dominguez-Alexander,

                                                             Defendant-Appellant.
                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (July 16, 2021)

Before LAGOA, BRASHER, and BLACK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13800      Date Filed: 07/16/2021   Page: 2 of 2



      Michelle R. Yard, appointed counsel for James Alexander in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Alexander’s convictions and sentences are AFFIRMED.




                                         2